      Case 1:17-cv-05156-RA-BCM Document 114 Filed 08/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  8/27/20
MAHFUJUR RAHMAN, et ano.,
                                                   17-CV-5156 (RA) (BCM)
              Plaintiffs,
       -against-                                   ORDER
RED CHILI INDIAN CAFE, INC., et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed plaintiffs' motion to strike defendants' joint answer,

dated July 31, 2020 (Dkt. No. 109), which is within the scope of my amended reference (Dkt.

No. 113). Defendants shall file a response no later than September 17, 2020.

       Chambers will mail a copy of this Order to defendants. Plaintiffs' counsel shall serve a

copy of this Order on defendants at the email addresses most recently used to successfully

communicate with each defendant, and file proof of such service.

Dated: New York, New York
       August 27, 2020                      SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
